

FIFTH AMENDMENT TO
EMPLOYMENT AGREEMENT


This Fifth Amendment to Employment Agreement (this “Amendment”) is made and
entered into this 17th day of March, 2010, by and between RAM ENERGY RESOURCES,
INC., a Delaware corporation (the “Company”), and LARRY E. LEE, an individual
(the “Executive”).


WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement dated May 8, 2006, as amended by (i) that certain First Amendment to
Employment Agreement dated October 18, 2006, (ii) that certain Second Amendment
to Employment Agreement dated February 25, 2008, (iii) that certain Third
Amendment to Employment Agreement dated December 30, 2008, and (iv) that certain
Fourth Amendment to Employment Agreement dated March 24, 2009 (the “Agreement”);
and


WHEREAS, the Compensation Committee of the Board of Directors of the Company and
the Executive have agreed that the Agreement should be amended in the manner set
out in this Amendment; and


WHEREAS, capitalized terms used but not defined herein have the meanings
ascribed to such terms in the Agreement.


NOW, THEREFORE, it is hereby agreed that the Agreement should be and is hereby
amended as follows:


1.           Section 1 of the Agreement is deleted in its entirety and the
following Section 1 substituted therefor:


“1.           Employment Period.  The Company hereby agrees to continue the
Executive in its employ, and the Executive hereby agrees to remain in the employ
of the Company, for the period commencing on the Effective Date and ending on
April 30, 2012 (the “Employment Period”).”


2.           Paragraph (b)(i) of Section 2 of the Agreement is deleted in its
entirety and the following Paragraph (b)(i) of Section 2 is substituted
therefor:


“(i)           Base Salary.  Effective April 1, 2010 and continuing thereafter
during the Employment Period, the Executive shall receive an annual base salary
(“Base Salary”) at least equal to $550,000.  Such Base Salary shall be payable
monthly in cash.  Base Salary shall be computed prior to any reductions for (i)
any deferrals of compensation made pursuant to Sections 125 or 401(k) of the
Code or pursuant to any other program or arrangement provided by the Company and
(ii) any withholding, income or employment taxes.  During the Employment Period,
the Base Salary shall be reviewed at least annually and shall be increased at
any time and from time to time as shall be determined by the Board.  Any
increase in Base Salary shall not serve to limit or reduce any other obligation
to the Executive under this Agreement.  Base Salary shall not be reduced after
any such increase.”

 
 

--------------------------------------------------------------------------------

 



3.           In all other respects, the Agreement remains unchanged and in full
force and effect.


EXECUTED this 17th day of March, 2010.



 
“COMPANY”
     
RAM ENERGY RESOURCES, INC., a Delaware corporation
     
By  /s/ Larry G. Rampey
 
Senior Vice President
     
“EXECUTIVE”
     
By  /s/ Larry E. Lee
 
Larry E. Lee




